El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
George Marxuach nos ha presentado una moción para que desestimemos la apelación que sus demandados Víctor Aguilar y Paulina Náter han interpuesto para ante esta Corte Suprema contra resolución de la Corte de Distrito de San Juan, Sección Primera, registrada como sentencia, por la que declara "desierto el recurso de apelación que los demandados habían establecido para ante ella contra la sentencia de la Corte Municipal de San Juan.
No se ha presentado en esta corte el récord de esa apela-ción y en los papeles que nos presentaron los abogados de las partes al discutir la moción, no encontramos certificación alguna de que se haya establecido el recurso de apelación cuya desestimación se pretende. Es cierto que la parte que interesa la desestimación expresa en su solicitud que la reso-lución de la corte de distrito fué apelada por los demandados *1208y que presentó lo que parece ser una copia de un escrito de apelación dirigido en ese caso por la parte demandada a la expresada corte de distrito, aunque sin constancia de haber sido presentado al secretario de la corte inferior. Ni lo expre-sado en la moción respecto a este particular, ni la aceptación de los abogados de las partes de que la apelación existe, ni la copia de ese escrito de apelación, es bastante para demos-trarnos que se estableció una apelación para ante nosotros. Para que tengamos jurisdicción para resolver si una apela-ción debe ser desestimada, es necesario que en primer tér-mino se nos demuestre, de una manera auténtica, y no por las meras manifestaciones de las partes, que existe el recurso cuya desestimación se pretende, sin cuya justificación no po-demos considerar los motivos en que se base la solicitud de desestimación.
Por el fundamento expuesto debe ser negada la moción.
■ Denegada la moción.
Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Mac-Leary no intervinieron en la resolución de esta moción.